United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-41590
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE RICARDO CORONA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:05-CR-199-ALL
                       --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Jose Ricardo Corona appeals the 37-month sentence imposed

following his guilty-plea conviction for possession with intent

to distribute in excess of 100 kilograms of marihuana.      Corona

argues for the first time on appeal that the district court erred

by denying him a downward adjustment under the safety-valve

provision in 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2.

     The safety valve allows for sentencing below the statutory

mandatory minimum sentence when certain conditions are met.

Because the district court applied the safety valve and sentenced

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-41590
                               -2-

Corona below the five-year statutory mandatory minimum sentence

in 21 U.S.C. § 841(b)(1)(B), we affirm the district court’s

judgment.

     AFFIRMED.